Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 6 were amended as part of an After Final Consideration Program 2.0 request. Claims 9, 12, 17, and 19 were previously cancelled. Claims 1-8, 10-11, 13-16, 18, and 20-24 are currently pending. 

Allowable Subject Matter
Claims 1-8, 10-11, 13-16, 18, and 20-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 1 and 6, applicant added the limitation that the protruding portion of the elastic body has two pent parts, a first being connected to the elastic body base material and bent relative to said base material, and a second bent part formed by further bending the first bent part.
The prior art used to teach the first bent part, Yuh et al. (U.S. 201200345541), does not teach of a second bent part. Further, due to the structural limitation of Yuh, specifically, the lack of a current collector bent part (8a) which allows for the space needed to provide multiple bent parts to the protruding portion (9). Further, there was no art or motivation found that would suggest adding a second bent part to cure the deficiencies of Yuh was found. 
Claims 2-5, 7-8, 10-11, 13-16, 18, and 20-24 are allowable due to their dependency on either claim 1 or 6. 
Response to Arguments
Applicant’s arguments, see pages 7-10 of response, filed 07/08/2022, with respect to claims 1 and 6 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claim 1 and 6 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727